Citation Nr: 1219448	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-46 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945.  This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Chicago, Illinois, which in pertinent part denied service connection for major depressive disorder and PTSD.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD and major depression, is deemed to include any psychiatric disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A psychiatric disability was not present in service or until years thereafter and is not etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by active duty, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In August 2007 and November 2008 pre-adjudication letters, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of Dingess, including the disability-rating and effective-date elements of the claims, by the August 2007 and November 2008 letters.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

The Board acknowledges that, unfortunately, the Veteran's service treatment records could not be obtained from the National Personnel Records Center (NPRC), in St. Louis, Missouri, presumably because they were destroyed in the 1973 fire at that facility.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because these records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Efforts have been made to locate additional service treatment records, but no additional records have been located and it is clear that additional efforts to obtain such records would be futile.  

The Board notes that, besides the Veteran's service treatment records, all pertinent evidence has been obtained in this case.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  The Veteran was also afforded a VA examination in April 2011.

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred; except that in the case of a combat Veteran claiming a combat stressor, credible supporting evidence is generally not required.  See 38 C.F.R. § 3.304(f) (2011).

Analysis

The Veteran contends that he has a psychiatric disability, including PTSD and major depression, related to his active military service in the Philippines during World War II.

As previously stated, the Veteran's service treatment records are not available for review because they were presumably destroyed in the fire in 1973 at the NPRC.  However, the Board will not assume for purposes of this decision that the Veteran was treated for or diagnosed with a psychiatric disability in service because he has not reported any in-service symptoms, treatment or diagnoses.
The post-service medical evidence of record does not show that the Veteran has been diagnosed with PTSD.  

Outpatient treatment records from the VA Medical Center in Chicago, Illinois and Hines, Illinois, show that in August 2004 and June 2005, the Veteran had negative PTSD screens.  In October 2008, he had a positive PTSD screen.  However, approximately one year later, in October 2009, he was seen for a home-based psychiatric assessment, and no Axis I diagnosis was made.  One month later, in November 2009, he was seen again for a home-based psychiatric assessment.  He was noted to be doing well, his PTSD screen was negative, and there was no Axis I diagnosis made.  An April 2011 home-based assessment indicates that there was no Axis I diagnosis, including anxiety or depression.  Accordingly, the Board finds that the October 2008 PTSD screen should be accorded little weight because the symptomatology reported at that time was not sustained for any significant amount of time.  Furthermore, although it was a positive screen, there was no definitive clinical diagnosis of PTSD made, based on DSM-IV criteria.

A VA medical opinion was submitted in April 2011.  The examiner noted that the Veteran previously had been seen in psychiatry, but that he had never been diagnosed with PTSD.  He noted further that there was no current diagnosis and that the Veteran was not taking psychiatric medications.  The examiner explained that the Veteran met the stressor criterion based on his combat experience in the Philippines during WWII, but opined that it was less likely than not that he met the criteria for PTSD, to include as due to military combat experiences.  In rendering the opinion, he noted that the Veteran had had multiple negative PTSD screens.  He also noted that although there was one positive PTSD screen in October 2008, subsequently, the Veteran had one negative PTSD screen and two mental health evaluations that indicated that there was no Axis I diagnosis.

The Veteran has neither submitted nor identified any other medical evidence suggesting that he has PTSD.  While the Veteran is apparently of the opinion that he has PTSD, VA regulations require that PTSD be diagnosed in accordance with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2011).  The proper use of the DSM-IV requires specialized clinical training.  DSM-IV, Cautionary Statement.  As a lay person, the Veteran lacks the clinical training needed to make a diagnosis in accordance with the DSM-IV.

The evidence of record shows that the Veteran has been treated for a depressive disorder.  However, there is no evidence linking this disability to service, and no mental health or medical professional has suggested that the disorder is related to service.  In addition, although the record shows that the Veteran is service connected for left eye traumatic optic neuropathy, there is no medical evidence which tends to show that the Veteran's depressive disorder was caused or aggravated by a service-connected disability.  

Outpatient treatment records from the VA Medical Center in Chicago, Illinois and Hines, Illinois, show that in June 2001, November 2002 and March 2004, the Veteran had negative depression screens.  He again had a negative depression screen in February 2006.  However, in April 2007, he was seen by psychiatry.  He was noted to be depressed at that time, and reported nightmares for two years after service, but not since then.  He was diagnosed with MDD and adjustment issues, due to a decline in health and age.  In July 2007, he was again seen in the psychiatry department for depression, but just two months later, in September 2007, he had another negative depression screen.  In October 2009, he was seen for a home-based psychiatric assessment, and no Axis I diagnosis was made.  In November 2009, he was seen again for a home-based psychiatric assessment.  He was noted to be doing well, and again, there was no Axis I diagnosis made.  An April 2011 home-based assessment indicates that there was no Axis I diagnosis, including anxiety or depression.  

As noted above, a VA opinion was submitted in response to the Veteran's claim in April 2011.  The examiner noted that MDD was noted in May 2007, and related to poor health and changes related to the aging process.  He noted further that there was no current diagnosis and that the Veteran was not taking psychiatric medications.  The VA examiner did not diagnose a psychiatric disability.  He concluded that there was no documentation in the treatment notes to support the Veteran's claim that he was depressed due to his eye injury in service, but that instead, it had been noted that he had been depressed due to his current medical difficulties and age.  The examiner also noted that the Veteran had no prior history of treatment for depression at the VA aside from the one appointment in 2007, and that recent treatment notes were negative for a diagnosis of depression.  Instead, the notes indicated that there was no Axis I disorder.  Accordingly, the examiner opined that the Veteran's depression was less likely than not related to his left eye injury in service.  

Although the examiner did not specifically opine that the Veteran's depressive disorder was not directly related to service, he did not suggest that there was such a link.  Instead, as discussed above, he noted that the Veteran's depression had been determined to be due to his current medical problems and his advancing age.  The Veteran has neither submitted nor identified any other medical evidence suggesting that his MDD diagnosed in 2007 was in any way related to his active military service.

The Veteran has never reported that his depressive symptoms began in service and there is no other evidence of a continuity of symptomatology.  The Veteran is competent to report the symptoms of his disability, and he, at times has attributed his psychiatric symptoms and depressive disorder to service ; however, it would require medical expertise to say that the depressive disorder identified long after service, is the result of a disease or injury in service, or is related to a service-connected disability.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his psychiatric disability.  38 C.F.R. § 3.159(a)(1),(2) (2011).

Inasmuch as there is no competent diagnosis of PTSD and no competent evidence linking any other psychiatric disability to service, the preponderance of the evidence is against the claim.  As such, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


